DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 6/09/2021.
Status of Claims
Claims 1-20 are pending in this Office Action.

Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/09/2021 has been entered.
Response to Arguments
Applicant’s arguments filed in the amendment filed 6/09/2021 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (US 2004/0083204) “Dettinger”, in view of Edwards, Jr. et al. (US 10,459,918) “Edwards, Jr.”.
Regarding Claim 1; Dettinger discloses a method of efficiently extracting large data sets from data stores, the method comprising:
receiving a query to be executed on a first view of one or more data sources, wherein one or more queries on the first view have been previously executed prior to receiving the query, and one or more previous result sets resulting from the one or more queries are stored separately from the one or more data sources (Dettinger: Fig. 3 -  receiving a query 314; Fig. 1; paragraph [0040] – data source 160 stores results from previously queries);
receiving a current result set from the one or more data sources that is responsive to the query, wherein the query is reformatted before the query is executed (Dettinger: Fig. 3; paragraphs [0049-0050] – subsequent query as a variation or modification of a previous query “reformatted before the query is executed’; if the query is destructive, the query is executed against database 156 and store results to data source 160 ), Dettinger does not explicitly discloses the query is executed on the first view of the one or more data sources such that the result set does not overlap with the one or more previous result sets. However, Edwards, Jr. discloses the query is executed on the first view of the one or more data sources such that the result set does not overlap with the one or more previous result sets (Edwards, Jr.: Fig. 10 ; col. 13, lines 12-41 - , lines 7-42 – data results from second query are non-overlapping with data from the  first query results). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Dettinger to include the feature of Edwards, Jr. One would have been motivated to make this combination to improving performance of a data processing system. In an example, data may be stored at different storage locations across one or more networks. Data updates may be made to the existing data and/or new data may be stored at a particular rate. Such updates and changes may represent incremental changes to the existing data. To improve the performance, the data processing system may be configured for incremental processing without necessarily moving the stored data from the different storage locations to a central storage location as taught by Edwards, Jr.
Edwards, Jr. further discloses generating a second view that combines the current result set and the one or more previous result sets, wherein the second view resolves changes in a schema of the one or data sources between when the one or more previous result sets were received and when the current result set is received (Edwards, Jr.: Figs. 9, 10 – Query Result (i+1) 940; Claim 1 - receive user input associated with querying databases, the user input identifying the databases, a database schema, a data transformation, and a time duration for query results; for a time window spanning the time duration: determine time units that fall inside the time window, for each time unit and based at least in part on the user input, access data from the databases and generate a data partition, the data corresponding to the time unit, the data partition storing transformed data that is generated based at least in part on an application of the data transformation to the data, and generate a query result based at least in part on transformed data stored in data partitions of the time window; for a next time window spanning the time duration, having a next time unit, and excluding a previous time unit that falls inside the time window: generate a next data partition corresponding to the next time unit and storing next transformed data, access previous transformed data of a previous data partition corresponding to the previous time unit, access the query result of the time window, and generate a next query result for the next time window based at least in part on the next transformed data of the next data partition, the previous transformed data of the previous data partition, and the query result of the time window; and store the query result and the next query result based at least in part on a query result format to facilitate the querying of the databases.) 
Regarding Claim 2; Dettinger discloses receiving a first schema for the one or more data sources prior to receiving the one or more previous result sets (Dettinger: paragraph [0048] – initial query with according to database 156 schema).
Regarding Claim 3; Dettinger discloses receiving a second schema for the one or more data sources after receiving the one or more previous result sets (Dettinger: paragraphs [0039,0051] – query is modified according to the schema).
Regarding Claim 4; Dettinger discloses wherein generating the second view comprises: identifying a difference between the first schema and the second schema to generate code that creates one or more data tables that are referenced by the second view (Dettinger: Fig. 1; paragraph [0040]  – data structures containing results from a previously executed query or queries. For convenience, these data structures will be referred to herein as temporary tables 162).
Regarding claims 10-11 and 16-17; note the rejection of claims 1-4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 5-7, 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (US 2004/0083204) “Dettinger”, in view of Edwards, Jr. et al. (US 10,459,918) “Edwards, Jr.”, and further in view of Owen et al. (US 10,223,076) “Owen”.
Regarding Claim 5; Dettinger and Edwards, Jr. do not explicitly disclose wherein the current result set reorders columns that are in the one or more previous result sets. However, Owen discloses wherein the current result set reorders columns that are in the one or more previous result sets (Owen: Fig. 2U; col. 21, lines 13-40 – In the examples shown in FIG. 2U, manipulations 1202 applicable to data sets can include, but not limited to, sort, filter, insert row or column, delete row or column, modify value, transpose, or column reordering. For each type of manipulation, the code generator 251 determines the corresponding implementation code 1204 for use in generating code that represents the manipulation(s) applied to the data set). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective  was made to combine the invention of Dettinger and Edwards, Jr. to include the feature of Own. One would have been motivated to make this combination to include a method may include receiving an indication that the output has been modified through one or more manipulations, and generating code that represents modifications to the output, such that executing the code with the program code generates the output that has been modified as taught by Owen (Abs.).
Regarding Claim 6; Owen further discloses wherein the current result set adds an additional column that was not part of the one or more previous result sets (Owen: Fig. 2U; col. 21, lines 13-40 – In the examples shown in FIG. 2U, manipulations 1202 applicable to data sets can include, but not limited to, sort, filter, insert row or column, delete row or column, modify value, transpose, or column reordering. For each type of manipulation, the code generator 251 determines the corresponding implementation code 1204 for use in generating code that represents the manipulation(s) applied to the data set). Motivation to combine is as same as claim 5.
Regarding Claim 7; Owen further discloses wherein the second view does not include the additional column (Owen: Fig. 2U; col. 21, lines 13-40 – In the examples shown in FIG. 2U, manipulations 1202 applicable to data sets can include, but not limited to, sort, filter, insert row or column, delete row or column, modify value, transpose, or column reordering. For each type of manipulation, the code generator 251 determines the corresponding implementation code 1204 for use in generating code that represents the manipulation(s) applied to the data set). Motivation to combine is as same as claim 5.
Regarding claims 12-14 and 18-19; note the rejection of claims 5-7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (US 2004/0083204) “Dettinger”, in view of Edwards, Jr. et al. (US 10,459,918) “Edwards, Jr.”, and further in view of Chidambaran et al. (US 2008/0098173) “Chidambaran”.
Regarding Claim 8; Dettinger and Edwards, Jr. do not explicitly disclose identifying the one or more previous result sets from among a plurality of previous result sets using an identifier for the first view. However, Chidambaram discloses identifying the one or more previous result sets from among a plurality of previous result sets using an identifier for the first view (Chidambaram: paragraphs [0032,0055] – cached result sets can be identified by their unique identifiers). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Dettinger and Edwards, Jr. to include the feature of Chidambaran. One would have been motivated to make this combination to differentiate result sets, each result set is assigned a unique identifier by database server as taught by Chidambaran.
Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (US 2004/0083204) “Dettinger”, in view of Edwards, Jr. et al. (US 10,459,918) “Edwards, Jr.”, in view of Chidambaran et al. (US 2008/0098173) “Chidambaran”, and further in view of Beavin et al. (US 2018/0285415) “Beavin”.
Regarding Claim 9; Dettinger, Edwards, Jr. and Chidambaran do not explicitly disclose identifying the one or more previous result sets from among a plurality of previous result sets by grouping batches of result sets with same column headers. However, Beavin discloses identifying the one or more previous result sets from among a plurality of previous result sets by grouping batches of result sets with same column headers (Beavin: Fig. 2A – grouping two tables using column C1). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Dettinger, Edwards, Jr. and Chidambaran to include the feature of Beavin. One would have been motivated to make this combination to include the techniques for efficient of multi table join as taught by Beavin (Abs.).
Regarding claims 15 and 20; note the rejection of claims 8-9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153